


Amended August 9, 1998
Compensation Committee


EXHIBIT 10.9


3M
COMPENSATION PLAN FOR NONEMPLOYEE DIRECTORS


PART I


GENERAL PROVISIONS

A.    OBJECTIVE

        It is the intent of 3M Company (“3M”) to provide a compensation program
for its nonemployee directors which will attract and retain highly qualified
individuals to serve in this capacity. This program shall be called the
“Compensation Plan for Nonemployee Directors” (the “Plan”).

B.    COMPONENTS OF COMPENSATION

        Compensation for nonemployee directors shall consist of a regular annual
retainer for board service, annual retainer for the chairman of standing or
special board committees, meetings fees for each regular and special board
meeting attended, and any committee meetings attended. Compensation, retainer,
and meeting fees shall be paid quarterly in any combination of the following
alternatives:

        1.         Cash

        2.         3M Common Stock

        3.         Deferred Cash

        4.         Deferred 3M Common Stock

        The combination of alternatives for each nonemployee director shall
equal the aggregate Compensation earned by each nonemployee director.

C.    ADMINISTRATION

        The Plan shall be administered by the Compensation Committee (the
“Committee”) of the Board of Directors. The Committee shall have full power to
formulate additional details and regulations for carrying out this Plan and to
make such amendments or modifications therein as from time to time they deem
proper and in the best interests of 3M, provided that such amendments or
modifications shall not affect the obligation of 3M to pay to the participants
the amounts accrued or credited to such participants’ accounts. Any decision or
interpretation adopted by the Committee shall be final and conclusive.

D.    ELECTION OF ALTERNATIVES

1.  

Each nonemployee director of 3M may elect, by written notice to 3M on or before
each annual stockholders meeting, to participate in the Compensation alternative
provisions of the Plan. Any combination of the alternatives, Cash, 3M Common
Stock, Deferred Cash, and/or Deferred 3M Stock, may be elected provided the
aggregate of the alternatives elected equals 100 percent of the director’s
Compensation.


1

--------------------------------------------------------------------------------

2.  

The election shall remain in effect for one year, which shall begin at 12:01
P.M. on the day of the annual meeting of stockholders in May, and terminate at
12:00 noon on the date of the succeeding annual meeting of stockholders (“Plan
Year”).


3.  

The Plan Year shall include Plan Quarters, each Plan Quarter to begin as of the
date of the quarterly board meetings (May, August, November, and February). This
date (beginning of the Plan Quarter) shall be used to value stock and calculate
interest.


4.  

A director elected to the board after the May board meeting during a Plan Year
may elect, by written notice to 3M before such director’s term begins, to
participate in the Compensation alternatives for the remainder of that Plan
Year, and election for succeeding years shall be on the same basis as for other
directors.


5.  

3M shall supply an account statement of his/her participation under the Plan to
each participant under the Plan as soon as possible after the end of each Plan
Year.


6.  

Unless otherwise notified, all notices under this Plan shall be sent in writing
to 3M, attention the Secretary. All correspondence to the participants shall be
sent to the address which is furnished to the Secretary by each director.



PART II


CASH COMPENSATION

    A.        Each nonemployee director who elects to participate under the Cash
Compensation Provision of the Plan shall be paid all or the specified part
(percentage) of his/her Compensation for the Plan Year in cash, and such cash
payment shall be made on or about the 15th day of the month following the
beginning of the Plan Quarter.

    B.        If a participant dies prior to payment in full of all amounts due
under the Plan, the balance of the amount due shall be payable to such
participant’s estate in full as soon as possible following death.


PART III


3M COMMON STOCK

    A.        Each nonemployee director may elect to receive all or a specified
part (percentage) of his/her Compensation in 3M common stock which will be paid
on or about the 15th day of the month following the beginning of each Plan
Quarter.

    B.        3M shall insure that an adequate number of 3M common shares (i.e.,
Treasury) are available for distribution to those nonemployee director electing
to participate in this provision.

    C.        Only whole numbers of shares will be paid, with any fractional
share amounts paid in cash.

2

--------------------------------------------------------------------------------

    D.         For purposes of computing the number of shares to be paid each
quarter, the value of each share of 3M common stock will be the closing price on
the New York Stock Exchange as of the beginning of each Plan Quarter.

    E.        If a participant dies prior to payment in full of all amounts due
under the Plan, the balance of the amount due shall be payable to the
participant’s estate in full as soon as possible following death.


PART IV


DEFERRED COMPENSATION

    A.        Each nonemployee director may elect to have all or a specified
part (percentage) of his/her Compensation for the Plan Year deferred as Deferred
Cash and/or Deferred Stock until the participant ceases to be a director.

    B.        For each director who has made the Deferred Cash election, 3M
shall establish a memorandum account and shall credit such account for the
Compensation due on the 15th day of the month following the beginning of the
Plan Quarter.

    1.         Interest shall be credited to each memorandum account from the
date of deposit, at the end of each Plan Quarter, and immediately preceding any
distribution.

    2.        Interest shall be calculated using:

     a.     The prime rate of interest charged by the First National Bank of
Minneapolis as of the first day of each Plan Quarter.


     b.     The memorandum account balance as of the end of the preceding Plan
Quarter, or, if applicable, as of the date of any distribution.


    3.        Distribution from the Deferred Cash account shall be in cash as
provided in paragraph D below.

    C.        For each director who has made the Deferred Stock election, 3M
shall establish a memorandum account and shall credit such account with 3M
common stock equivalents (including fractional share equivalence) which could
have been purchased on the first day of the Plan Quarter using the closing price
of 3M common stock on the New York Stock Exchange on such date.

    1.       3M common stock equivalence equal to dividends paid on 3M common
stock shall be credited to each memorandum account on each dividend payment
date. The share equivalence shall be determined by using the closing price of 3M
common stock on the New York Stock Exchange on the sixth business day preceding
the dividend record date (day preceding ex-dividend on New York Stock Exchange).

    2.        Appropriate adjustment shall be made to the memorandum account for
stock splits, stock dividends, merger, consolidation, payment of dividends in
other than cash, and similar circumstances affecting 3M common stock.

    3.        Distribution for the deferred stock account share shall be in 3M
common stock (whole shares only with any fractional share amounts paid in cash)
equal to share equivalence in accordance with paragraph D below.

3

--------------------------------------------------------------------------------

    D.        Distribution of the participant’s memorandum account share shall
be as follows:

    1.         In five equal annual installments on January 1 of each year
following the year in which the participant ceases to be a director; or

    2.         If approved by the Committee, in some other number of equal
annual installments (not to exceed ten); or

    3.         If approved by the Committee, in a lump sum on a date within the
ten-year period following the year in which the participant ceases to be a
director.

Each installment or lump sum payment shall also include amounts earned either as
dividends, appreciation, or interest on the outstanding account balance to the
distribution date. The method of distribution approved by the Committee shall be
irrevocable.


    E.         If a participant dies prior to payment in full of all amounts due
under the Plan, the balance of the amount due shall be payable to the
participant’s estate in full as soon as possible following death; provided that,
if a participant shall have designated an alternate beneficiary, the remaining
balance of amounts payable under the Plan shall be payable to the participant’s
beneficiary in full as soon as possible following death.

4

--------------------------------------------------------------------------------